Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20160190389).


    PNG
    media_image1.png
    514
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    494
    300
    media_image2.png
    Greyscale

Regarding claim 21, Lee teaches an display device, comprising: 
a substrate (please see fig. 4C above which shows composite substrate comprising 100/110) comprising a first layer (fig. 4C: 110) and a second layer (fig. 4C: 100); 
a light-emitting diode (fig. 12: 200) disposed on a display area of the substrate; and 
an organic layer (fig. 4C: 180; par. 96) disposed between the substrate and the light-emitting diode; 
an encapsulation layer (fig. 12: 300) disposed on the light-emitting diode, 
wherein the encapsulation layer comprises at least one inorganic layer (par. 102); and
an opening (fig. 4C: 400) disposed in the display area and penetrating the substrate (fig. 2),
 wherein the opening comprises a first protruded portion protruding toward a center of the opening and a first depressed portion (please see fig. 4C to see protruding/depressed portions in area 400).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 22, Lee teaches an display device of claim 21, wherein the first protruded portion and the first depressed portion are disposed in the substrate (please see fig. 4C above which shows composite substrate comprising 100/110)  
Regarding claim 23, Lee teaches an display device of claim 21, wherein the first protruded portion is disposed in the second layer, and the first depressed portion is disposed in the first layer (please see fig. 4C above).  
Regarding claim 24, it should be noted that “…the first layer and the second layer are alternately stacked at least twice.” amounts to a mere duplication of parts has no patentable significance unless a new and unexpected
result is produced.
Regarding claim 25, Lee teaches an display device of claim 24, wherein the opening comprises at least one additional protruded portion (fig. 4B: 130) , and the first protruded portion and the at least one additional protruded portion are differentiated by a protrusion degree (please note that figs. 4A-4C shows variation in protrusions, depending on the desire of the fabricator ).  
Regarding claim 26, Lee teaches an display device of claim 24, wherein a protrusion degree of the first protruded portion and the at least one additional protruded portion increases as a distance from the light-emitting diode increases (please see fig. 12 which shows protrusions going away from 200).
Regarding claim 27, Lee teaches an display device of claim 21, wherein an ultraviolet (UV) transmittance of the first layer is lower than a UV transmittance of the second layer (the materials taught for layer 100, in par. 66, and layer 110, in par. 88, satisfy this limitation).  
Regarding claim 28, Lee teaches an display device of claim 21, wherein the first layer absorbs a greater amount of UV light than the second layer (layer (the materials taught for layer 100, in par. 66, and layer 110, in par. 88, satisfy this limitation).  
  Regarding claim 29, Lee teaches an display device of claim 21, wherein the organic layer comprises at least one of a planarization layer and a partition wall (see fig. 12 above).  
Regarding claim 30, Lee teaches an display device of claim 29, wherein an end of at least one of a planarization layer and a partition wall overlaps the first protruded portion (please see fig. 12 above which shows the overlap).  
Regarding claim 31, Lee teaches an display device of claim 29, wherein an end of at least one of the planarization layer and the partition wall is aligned with the first protruded portion (please see figs. 4B which shows the ends of all layers facing opening 400 being aligned or arranged in a straight diagonal line; further fig. 1 shows the other ends of the layers in vertical alignment).  
Regarding claim 32, Lee teaches an display device of claim 21, wherein the light-emitting diode comprises: a first electrode connected to a transistor; a second electrode overlapping the first electrode; and an emission layer disposed between the first electrode and the second electrode (see fig. 12: 200 and TFT), wherein a part of the emission layer overlaps an end of the first protruded portion (see fig. 12 which shows 220 overlap the end portions of layers 100 and 110).  
Regarding claim 33, Lee teaches an display device of claim 32, wherein the emission layer includes at least one among a hole injection region, a hole transporting region, an electron injection region, and an electron transporting region (par. 99).  
Regarding claim 34, Lee teaches an display device of claim 21, wherein the at least one inorganic layer defines the opening (please see fig. 12).  
Regarding claim 35, Lee teaches an display device of claim 34, wherein the at least one inorganic layer comprises at least two layers (par. 102 teaches multiple layers).  


Allowable Subject Matter
Claims 38-40 allowed.

Claim 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 us objected to based on its dependency on claim 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894